DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“parking information collecting unit…” and “history information accumulating unit…” in claim 1.
“target facility receiving unit…” and “guidance control unit…” in claim 7.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Supportive information is found in Fig. 1 and Para. 0011 and 0031 as control unit that has CPU.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because they recite an abstract idea.
101 Analysis – Step 1
Claims 1-13 recite a system/ machine, therefore claims 1-13 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A parking lot information management system comprising: 
a parking information collecting unit that collects parking information indicating a parking point at which a vehicle is parked from the vehicle; and 
a history information accumulating unit that accumulates history information for every target facility that is set as a destination, the history information configured so that a tendency of a parking lot that the vehicle was actually parked in when the target facility was set as the destination is derived, based on the parking information.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “collects…” and “accumulates…” encompass a user or driver collecting and accumulating parking information from the past to establish a tendency or pattern. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A parking lot information management system comprising: 
a parking information collecting unit that collects parking information indicating a parking point at which a vehicle is parked from the vehicle; and 
a history information accumulating unit that accumulates history information for every target facility that is set as a destination, the history information configured so that a tendency of a parking lot that the vehicle was actually parked in when the target facility was set as the destination is derived, based on the parking information.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using “a parking information collecting unit” and “a history information accumulating unit” to perform collecting and accumulating parking information from the past to establish a tendency or pattern, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for collecting and accumulating parking information from the past to establish a tendency or pattern, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical 
Therefore, claim 1 is ineligible under 35 USC §101.
Claim 12 recites analogous limitation to claim 1 above, and are therefore rejected for the same premise.
Dependent claims 2-6 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Regarding claims 7-11 and 13.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 7 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 7 recites:
A parking lot guidance system comprising: 
a target facility receiving unit that receives a target facility that is a facility of a destination; and 
causes a guidance unit to perform guidance indicating a tendency of a parking lot that a vehicle was actually parked in when the target facility was set as the destination in the past.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “receives …” and “indicating …” encompass a user or driver receiving parking information from the past to indicate a tendency or pattern. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A parking lot guidance system comprising: 
a target facility receiving unit that receives a target facility that is a facility of a destination; and 
a guidance control unit that causes a guidance unit to perform guidance indicating a tendency of a parking lot that a vehicle was actually parked in when the target facility was set as the destination in the past.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using “a target facility receiving unit” and “a guidance control unit” to perform receiving parking information from the past to indicate a tendency or pattern, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing receiving parking information from the past to indicate a tendency or pattern) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for receiving parking information from the past to indicate a tendency or pattern, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the 
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a target facility receiving unit” and “a guidance control unit” to perform receiving parking information from the past to indicate a tendency or pattern amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 7 is ineligible under 35 USC §101.
Claim 13 recites analogous limitation to claim 7 above, and are therefore rejected for the same premise.
Dependent claims 8-11 specifies limitations that elaborate on the abstract idea of claim 7 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SUGIYAMA (JP2014102141A, hereinafter SUGIYAMA; already of record; Paragraph numbers refer to the translation of record).

	Regarding claims 1 and 12, SUGIYAMA teaches a parking lot information management system and a non-transitory computer-readable storage medium comprising:
a parking information collecting unit that collects parking information indicating a parking point at which a vehicle is parked from the vehicle (See at least SUGIYAMA: Fig. 2-4, 9, Para. 0093, 0094); and
a history information accumulating unit that accumulates history information for every target facility that is set as a destination, the history information configured so that a tendency of a parking lot that the vehicle was actually parked in when the target facility was set as the destination is derived, based on the parking information (See at least SUGIYAMA: Fig. 3, 5, 9, Para. 0087-0099).

	Regarding claim 2, SUGIYAMA teaches the parking lot information management system according to claim 1.
wherein the history information is information indicating whether the parking point is in a subordinate parking lot that is a parking lot subordinate to the target facility (See at least SUGIYAMA: Fig. 8, 9, Para. 0092).

claim 3, SUGIYAMA teaches the parking lot information management system according to claim 2, wherein the history information accumulating unit:
acquires map information indicating a position of a facility, a parking lot region in which there is a parking lot, and a subordinate relationship of the parking lot region with respect to the facility (See at least SUGIYAMA: Fig. 8, 9, Para. 0092);
determines that the vehicle is parked in the subordinate parking lot subordinate to the target facility when the parking point is in the parking lot region subordinate to the target facility (See at least SUGIYAMA: Fig. 8, 9, Para. 0092); and
determines that the vehicle is not parked in the subordinate parking lot when the parking point is not in the parking lot region subordinate to the target facility (See at least SUGIYAMA: Fig. 8, 9, Para. 0092).

	Regarding claim 6, SUGIYAMA teaches the parking lot information management system according to claim 2.
wherein among the history information, at least the history information accumulated when the parking point is not in the subordinate parking lot indicates a position of the parking point (See at least SUGIYAMA: Fig. 8, 9, Para. 0092).

	Regarding claims 7 and 13, SUGIYAMA teaches a parking lot guidance system and a non-transitory computer-readable storage medium comprising:
a target facility receiving unit that receives a target facility that is a facility of a destination (See at least SUGIYAMA: Fig. 2-4, 9, Para. 0089; Para. 0093, 0094); and
(See at least SUGIYAMA: Fig. 2-5, 9, Para. 0087-0099).

	Regarding claim 8, SUGIYAMA teaches the parking lot guidance system according to claim 7.
wherein the guidance control unit causes the guidance unit to perform guidance indicating a tendency of the vehicle being parked in a subordinate parking lot that is a parking lot subordinate to the target facility (See at least SUGIYAMA: Fig. 8, 9, Para. 0092).

	Regarding claim 9, SUGIYAMA teaches the parking lot guidance system according to claim 8.
wherein the guidance control unit causes the guidance unit to perform guidance indicating a position of a parking point at which the vehicle was actually parked outside the subordinate parking lot (See at least SUGIYAMA: Fig. 8, 9, Para. 0092).

	Regarding claim 10, SUGIYAMA teaches the parking lot guidance system according to claim 9.
wherein the guidance control unit causes the guidance unit to perform guidance indicating a parking frequency of a parking lot that is other than the subordinate parking lot and to which the parking point belongs (See at least SUGIYAMA: Fig. 8, 9, Para. 0092; Para. 0095).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of Meijer et al. (US 20170243488, hereinafter Meijer).
Regarding claim 4, SUGIYAMA teaches the parking lot information management system according to claim 2.

wherein the history information accumulating unit assumes that a determination region is a parking lot region of the subordinate parking lot subordinate to the target facility, the determination region being a region closed by a boundary in which the difficulty of crossing is equal to or more than a threshold and that includes the target facility.
However, in the same field of endeavor, Meijer teaches:
wherein the history information accumulating unit assumes that a determination region is a parking lot region of the subordinate parking lot subordinate to the target facility, the determination region being a region closed by a boundary in which the difficulty of crossing is equal to or more than a threshold and that includes the target facility (See at least Meijer: Para. 0049, 0050).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parking lot information management system of SUGIYAMA, to incorporate boundary, as taught by Meijer, for the benefit of saving cost (see at least Meijer: Para. 0011, 0012, 0069).

Regarding claim 5, SUGIYAMA in combination with Meijer teaches the parking lot information management system according to claim 4.
Yet, SUGIYAMA does not explicitly teach:
wherein the boundary is formed by a road section.
However, in the same field of endeavor, Meijer teaches:
wherein the boundary is formed by a road section (See at least Meijer: Para. 0050).
(see at least Meijer: Para. 0011, 0012, 0069).

Regarding claim 11, SUGIYAMA teaches the parking lot guidance system according to claim 9. SUGIYAMA further teaches:
wherein the guidance control unit causes the guidance unit to perform guidance indicating a parking lot that is other than the subordinate parking lot and to which the parking point belongs, and …that is other than the subordinate parking lot and to which the parking point belongs (See at least SUGIYAMA: Fig. 8, 9, Para. 0092; Para. 0095).
Yet, SUGIYAMA does not explicitly teach:
…a similar parking lot that is a parking lot similar to the parking lot…
However, in the same field of endeavor, Meijer teaches:
…a similar parking lot that is a parking lot similar to the parking lot (See at least Meijer: Para. 0068)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the parking lot guidance system of SUGIYAMA, to incorporate similar parking lot, as taught by Meijer, for the benefit of saving cost (see at least Meijer: Para. 0011, 0012, 0069).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663